Battle, J. J. H. Skillern, as receiver of the assets of the Howard County Bank, an insolvent bank, brought an action against the Arkansas Woolen Mills, a corporation organized under the laws of this State, to recover the amount due on four promissory notes purporting to be exécuted by the defendant, and the sum of $908.25 paid on checks, purporting to be drawn by the defendant on the bank. The defendant answered, and denied that it executed the notes, and that it was indebted to the bank on any note or for money advanced to it on checks in any sum whatever. The defendant recovered judgment. The defendant owned a mill, and in May, 1901, leased the entire “plant” to D. P. Terry, who was the cashier and managing officer of the bank, James J. Gebhart, and Ike Bowenberg, for the remainder of the year 1901. The lessees took possession of the mill, and operated it in the name of the lessor for their own account, and for their personal benefit. They kept an account with the bank in the name of the lessor, and transacted their business in its name. They overdrew the amount to their credit, and at the instance of Terry, one of the lessees and the cashier of the bank, and without authority of the defendant, executed the notes sued on for the balance due the bank at different times. The indebtedness of $908.25 was contracted in the same manner. The bank, through its cashier, and managing officer, had notice of all the foregoing facts as they occurred, and was not misled. The. defendant is not estopped from taking advantage of them, and is not indebted to the bank by reason of them. Judgment affirmed.